Filed Pursuant to Rule 424(b)(1) under the Securities Act of 1933 Registration No. 333-158924 PROSPECTUS Royal Style Design,Inc. 2,000,000 Shares of Common Stock This prospectus relates to the resale of up to 2,000,000 shares of our common stock by the selling shareholders named in this prospectus. The named selling shareholders may offer shares through public or private transactions, at the price of $0.05 which is a fixed price at which the selling shareholders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or at privately negotiated prices directly or through agents or broker-dealers acting as principal or agent, or in a distribution by underwriters. We will not receive any proceeds from the sales of these shares by the named selling shareholders.
